Case 7:21-mc-00456 Document 4-1 Filed 05/21/21 Page 1 of 3




                     EXHIBIT “1”
                   Case 7:21-mc-00456 Document 4-1 Filed 05/21/21 Page 2 of 3

InboxLGLIPG



From:                           InboxLGLIPG
Sent:                           Friday, May 14, 2021 8:26 PM
To:                             ip@fb.com
Subject:                        Notice of Copyright Infringement by Facebook Page: Poderosos Enla Fe


Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our
attention that you are reproducing and distributing Watch Tower’s intellectual property illegally and without
authorization.
Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual
property.

Name of Infringing Website: Poderosos Enla Fe
Description of Work Being Infringed: My company, organization or client’s video (not from Facebook)




 Title of Video         Link to Infringing Video on Facebook                              Link to Lawful Displ
                                                                                          Site
 With Eyes of Faith     https://www.facebook.com/poderosos.enlafe/videos/216948216906270/ https://www.jw.org/en
                                                                                          songs/with-eyes-of-fai

The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

We hereby request that you take all steps necessary to immediately remove the infringing materials from your
website. Advise us in writing within ten (10) days of the date of this letter whether or not you will take the
requested action.

I have a good faith belief that use of the materials in the manner complained of is not authorized by the
copyright owner, its agent, or the law.

I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf
of the owner of the infringed materials.

Sincerely,

Paul Polidoro

Paul Polidoro
Associate General Counsel


Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 200 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
                                                         1
                 Case 7:21-mc-00456 Document 4-1 Filed 05/21/21 Page 3 of 3

Name and Title: Paul Polidoro, Associate General Counsel
Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000




                                                 2
